BLD-052                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-2508
                                     ___________

                          UNITED STATES OF AMERICA

                                           v.

                               OLIVER A. MOREL,
                                           Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          (D.C. Crim. No. 06-cr-00666-001)
                      District Judge: Honorable J. Curtis Joyner
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 29, 2012

       Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                          (Opinion filed: December 19, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM.

      On January 16, 2008, the United States District Court for the Eastern District of

Pennsylvania sentenced Oliver A. Morel to 168 months in prison following his plea of

guilty to two drug distribution offenses. The District Court recommended in its Judgment
that Morel’s “state court time shall run concurrently with his federal time.” In 2011, the

District Court corrected the Judgment to provide that Morel’s “federal time shall run

concurrently with his state court time.”

       Morel is presently housed at FCI-Elkton in Ohio. In 2012, he filed a pleading

titled “Petition for a ‘Nunc Pro Tunc’ Order,” asking the sentencing court to direct the

Bureau of Prisons (BOP) to credit his federal sentence with time spent in state custody

before the sentence was imposed, in order to comport with the terms of the Judgment. In

particular, Morel sought credit for the period of August 22, 2006, when he was sentenced

in a Pennsylvania state case, to January 15, 2008, the day before he was sentenced for the

federal offenses. After the government filed a detailed response in opposition, the

District Court summarily denied the “Petition for a ‘Nunc Pro Tunc’ Order.” Morel

timely filed this appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. 1 We will summarily

affirm because this appeal presents no substantial question. See Murray v. Bledsoe, 650

F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. LAR 27.4 and I.O.P. 10.6.

       As the government correctly explained in its response before the District Court,

Morel must raise his challenge to the BOP’s execution of the federal sentence in a habeas



       1
         The District Court also entered a subsequent order in which it “granted” Morel’s
timely reconsideration motion while again summarily denying his “Petition for a ‘Nunc
Pro Tunc’ Order.” See Docket # 63. Because this subsequent order served only to
reaffirm the denial of relief, we view the order as having the effect of an order denying
reconsideration. We lack jurisdiction to review this subsequent order because Morel did
                                             2
corpus petition under 28 U.S.C. § 2241. See Burkey v. Marberry, 556 F.3d 142, 146 (3d

Cir. 2009) (“A challenge to the BOP’s execution of a sentence is properly brought under

28 U.S.C. § 2241.”); see also Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012)

(holding that § 2241 is the proper vehicle where, as here, the defendant alleges “that

BOP’s conduct was somehow inconsistent with a command or recommendation in the

sentencing judgment”). Consequently, after exhausting available administrative

remedies, Morel can challenge the BOP’s alleged failure to credit time toward his federal

sentence by filing a § 2241 petition in the judicial district of his confinement, which

currently is the District Court for the Northern District of Ohio. See United States v.

Kennedy, 851 F.2d 689, 690 (3d Cir. 1988).

       In short, because the District Court for the Eastern District of Pennsylvania

properly dismissed Morel’s “Petition for a ‘Nunc Pro Tunc’ Order” inasmuch as it lacked

jurisdiction to entertain the claim presented, we will affirm the District Court’s order.




not file a new or amended notice of appeal following its entry. See Fed. R. App. P.
4(a)(4)(B)(ii).
                                              3